t c summary opinion united_states tax_court leroy vernon and anne j satrang petitioners v commissioner of internal revenue respondent docket no 1459-00s filed date leroy v satrang pro_se j anthony hoefer for respondent laro judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a related dollar_figure accuracy-related_penalty for negligence under sec_6662 following the parties’ concessions and our dismissal of the case as to anne j satrang for lack of prosecution we must decide whether leroy vernon satrang petitioner may deduct his alleged gambling_losses we hold he may not we also must decide whether petitioner is liable for the accuracy-related_penalty determined by respondent we hold he is unless otherwise indicated section references are to the internal_revenue_code as applicable to the subject year rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar some facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife and they resided in sioux city iowa when their petition was filed petitioner a civil engineer by profession is a recreational gambler who bets primarily on horse races during the subject year he won at least of his gambling bets and received a total of at least dollar_figure in gambling winnings he reported none of those winnings on his federal_income_tax return even though he received forms w2-g gambling winnings listing those winnings he asserts that none of the winnings are taxable to him because his gambling_losses during that year totaled more than dollar_figure his employer paid dollar_figure to petitioner during and withheld dollar_figure of that amount for federal and state taxes respondent determined that petitioner’s gross_income includes the dollar_figure in gambling winnings shown on the forms w2- g petitioner admits that he received those winnings and that he did not report any of them on his federal_income_tax return petitioner contends that he also had gambling_losses for that year which exceeded his winnings petitioner’s gambling winnings are includable in his gross_income sec_61 348_us_426 as to his alleged gambling_losses petitioner bears the burden of proving that he sustained gambling_losses and if so the amount of those losses 322_f2d_78 5th cir affg tcmemo_1962_19 sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions petitioner relies primarily on his testimony to prove his allegation we find his testimony to be incredible and decline to rely on it ’ although we acknowledge that petitioner most likely had some gambling_losses during the year we are unable to ' for example petitioner testified that during he had taken home approximately dollar_figure of his salary from his employer and that he gambled away most of that amount and some of his savings the record however reveals clearly that petitioner’s gross salary was only dollar_figure and that of that amount he took home at the most dollar_figure q4e- determine either with specificity or by estimation the amount of those losses on the basis of the record at hand given the fact that petitioner bears the burden_of_proof on this issue we sustain respondent’s determination with respect to it see mayer v commissioner tcmemo_2000_295 zielonka v commissioner tcmemo_1997_81 see also finesod v commissioner tcmemo_1994_66 as to the accuracy-related_penalty for negligence sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code sec_6662 disregard includes a careless reckless or intentional disregard id an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s reasonable_cause and good_faith sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item 469_us_241 see also 110_tc_297 on the basis of the record we sustain respondent’s determination of the accuracy-related_penalty petitioner has failed to prove respondent’s determination wrong to reflect respondent’s concession decision will be entered under rule
